Citation Nr: 9909022	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In a statement, dated June 8, 1998, and received on July 27, 
1998, the veteran indicates a belief that he has hepatitis C 
that is related to his active service.  The issue of 
entitlement to service connection for hepatitis C is referred 
to the RO for its consideration.  


REMAND

The veteran asserts that he was seen by a psychiatrist while 
stationed at McConnell Air Force Base and that he was 
hospitalized secondary to psychiatric symptoms at Wiesbaden 
United States Air Force Hospital in Ward 6-B during the 1971-
1972 time frame.  Reports of treatment at McConnell Air Force 
Base are not of record and have not been requested directly 
from the treating facility.  A November 1972 Wiesbaden record 
reflects that the veteran was admitted.  However, there does 
not appear to be treatment reports relating to a hospital 
admission in November 1972 of record.  

The veteran also asserts that he received psychiatric care at 
a VA facility that is referred to in the June 9, 1998 RO 
hearing transcript as "Rosalinma," "Rosalima," and "Rosalynn" 
Hospital.  The Board observes that the veteran has indicated, 
during his personal hearing, that his memory with respect to 
this treatment is not too good.  

In his statement of record, dated June 8, 1998, and received 
on July 27, 1998, the veteran additionally asserts that he 
has post-traumatic stress disorder (PTSD) related to service.  
This claim is inextricably intertwined with the issue on 
appeal, but has not been developed or adjudicated to date.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1. The RO should contact the treating 
medical facility directly, and the 
National Personnel Records Center, as 
necessary, and request a copy of all 
records relating to any mental health 
(psychiatric) care provided the 
veteran during his active service 
while he was at McConnell Air Force 
Base and at Wiesbaden Air Force Base 
Hospital, with specific reference to a 
hospitalization in November 1972 at 
Wiesbaden Air Force Base Hospital.  

2. The RO should also obtain all of the 
veteran's service personnel records.  

3. If a VA facility, located in Nevada in 
the 1974-1975 time frame is identified 
by the name of "Rosalinma," 
"Rosalima," or "Rosalynn," copies of 
records of treatment of the veteran 
from that facility or its successor 
should be requested for the period 
from January 1974 until the present.  

4. The RO should attempt to obtain copies 
of all records relating to any care 
provided the veteran at a Henderson VA 
Medical facility from January 1974 
until the present.  

5. The RO should contact the veteran and 
request that he identify the name and 
address of all private medical 
facilities located in Las Vegas, 
Nevada from which he received 
psychiatric treatment, as referenced 
in his March 1997 statement of record, 
to include Charter Behavioral Center.  
Following receipt of the requested 
information, the RO should contact the 
identified medical providers, to 
include Donald Andre, M.D. at Fremont 
Medical Center, and request a copy of 
all reports of treatment of the 
veteran, and associate such treatment 
reports, not already of record, with 
the claims folder.

6. Then, the RO should undertake any 
additional indicated development.  
Thereafter, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement 
to service connection for psychiatric 
disability, to include PTSD.  

7. If the benefit sought on appeal is not 
granted to the veteran's satisfaction 
or if a timely notice of disagreement 
is received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


- 4 -


